Order, entered on November 4, 1964, unanimously reversed on the law and the facts, with $30 costs and disbursements to appellant, and the petition dismissed. On the record presented it cannot he said as a matter of law that appellant’s refusal to renew petitioner’s liquor license was an unreasonable exercise of its discretionary power and that it acted arbitrarily or in bad faith. An application for renewal is regarded in the same manner as an application for a new license (Matter of Restaurants Long-champs v. O’Connell, 271 App. Div. 684, 686, affid. 296 N. Y. 888) and the test is whether appellant acted arbitrarily or capriciously (Matter of Wager v. *727State Liq. Auth., 4 N Y 2d 465; Matter of Glintenkamp v. O’Cotmell, 271 App. Div. 795, a it'd. 296 N. Y. 806). The facts in the record support appellant’s contention that it had reasonable grounds for its, determination. Concur — McNally, J. P., Stevens, Eager, Steuer and Witmer, JJ.